                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,               )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )               ORDER
                                             )
ATTICUS, LLC,                                )
                                             )
      Defendant.                             )


      This matter is before the court on Defendant Atticus, LLC's unopposed

motion to seal Plaintiff’s Memorandum in Support of its Second Motion to

Compel Discovery and Exhibits 1, 3, and 4 submitted in support thereof.

Defendant moves to seal the filings on the ground they “contain highly

confidential LQIRUPDWLRQ regarding potential business dealings with third parties

along with Atticus’s consultation with legal counsel concerning the potential supply

of azoxystrobin [and] further detail specific information of these confidential

business discussions and the private information of these third parties and

their business including information concerning potential manufacture and

supply of azoxystrobin.” (Mot. Seal [DE #155] at 1].)

      For the reasons set forth in Defendant’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed

by Defendant’s interests in protecting against competitive and/or financial

harm to Defendant were such information made public. In re Knight Publ’g Co. ,

743 F.2d 231 (4th Cir. 1984). Public notice of Defendant’s request to seal and

a
UHDVRQDEOHopportunity to object have been provided by the filing of its motion, and

no objections have been filed with the court. Furthermore, Defendant has

narrowly tailored its request to remove only information that is sensitive and

confidential and not otherwise publicly known. Defendant’s motion is therefore

allowed.
                                    CONCLUSION

      For the foregoing reasons, it is hereby ORDERED as follows:

      1.    Defendant’s Motion to Seal [DE #155] is GRANTED, and the following

documents shall be SEALED:

            a.     Plaintiff’s Memorandum in Support of its Second Motion to
      Compel Discovery [DE #136]. A redacted version of this filing is attached
      as Exhibit 1 to the Declaration of Shannon Russell [DE #157-1]; and

              b.    Exhibits 1, 3, and 4 to Plaintiff’s Memorandum in Support
      of its Second Motion to Compel Discovery [DE ##136-2, 136-3, 136-4]. A
      redacted version of Exhibit 3 is attached as Exhibit 2 to the Declaration
      of Shannon Russell [DE #157-2].

      This 26th day of June 2021.

                                        __________________________________________
                                       ___
                                         _______________________________
                                        KIMBERLY
                                        KIMBER RLY
                                                 L A. SWANK
                                        United States Magistrate Judge




                                        2
